United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3237
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal From the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Demario A. Howard,                       *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: September 21, 2005
                                 Filed: October 31, 2005
                                  ___________

Before MURPHY, HEANEY, and MELLOY, Circuit Judges.
                           ___________

HEANEY, Circuit Judge.

      Following a jury trial, Demario A. Howard was convicted of one count of
possession with intent to distribute a controlled substance (marijuana), one count of
attempted possession with intent to distribute a controlled substance (marijuana), and
one count of brandishing a firearm in furtherance of a drug trafficking crime.
Howard’s argument on appeal is that the evidence was insufficient to support his
convictions, and thus the district court1 erred in denying his motion for acquittal. We
affirm.

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
                                 BACKGROUND

       On December 6, 2002, Jo Ann Howard called Roto Rooter to work on a clogged
sewer drain at the house she shared with her son, Demario, in Little Rock, Arkansas.
Ricky Lee Green, a Roto Rooter employee, arrived at the Howard residence to do the
job. The sewer drain was in the crawlspace, which was secured with a door and
padlock. When Green opened the door to the crawlspace, he smelled an
overwhelming odor of marijuana. He surveyed the crawlspace and found a green
duffel bag containing a large amount of marijuana.

       Green called his supervisor, Michael Smart, and told Smart about what he had
discovered. Smart and Green decided at that time to remove some of the marijuana
from the duffel bag, so Green took two one-gallon bags filled with marijuana from the
duffel bag. Later, the two returned to the Howard residence under the guise of
retrieving a flashlight from the crawlspace, and stole the duffel bag and its remaining
contents. They later inventoried the contents of the bag, which included three
additional gallon-size bags filled with marijuana, a digital scale, and approximately
$17,000 in cash. Smart and Green sold the marijuana to an associate and split the
money.

       Subsequently, Roto Rooter received telephone calls from Howard
impersonating a police officer, and claiming to be investigating property theft from
Howard's residence. He requested the name and telephone number of employees who
performed the plumbing work at that address, and was provided with Smart’s
telephone number. Howard then called Smart, again pretending to be an officer
investigating a theft. Shortly thereafter, and this time not under the pretense of any
authority, Howard called Smart back and told Smart that he knew Smart and Green
had taken his money and marijuana. Smart denied any knowledge of the matter, and
told Howard he would speak with Green about it. Howard gave Smart his telephone
number so that Smart could return the call. Apparently rattled by Howard, Smart

                                         -2-
contacted the Drug Enforcement Administration (DEA). The DEA decided to set up
a “reverse sting,” in which Howard would meet Smart to retrieve his money and drugs
under observation of DEA agents, so that the agents could then apprehend Howard.

       Smart and Howard settled on a meeting at Denny’s, where Smart was to give
Howard the key to the trunk of a car that was supposed to contain the drugs and
money. Howard arrived at the Denny’s and asked Smart to accompany him to the
bathroom so that Howard could check for a wire. Smart refused. Howard then
received a call on his cellular phone which seemed to indicate he should leave
Denny’s.2 Instead of leaving, Howard ended his phone call, and pulled up his
sweatshirt to reveal a handgun held in his pants. When Smart asked Howard why he
brought a gun, Howard told him it was for protection. Howard then took the key and
left the restaurant to get the duffel bag from the trunk. When Howard tried to open
the trunk, a Little Rock narcotics detective, Vincent Lucio, identified himself and
ordered Howard to the ground. Howard fled until he was tackled by DEA Agent
Colin Hill. When agents retraced Howard’s path, they found a pager, his cellular
phone, and a gun registered to him. Howard was wearing a bulletproof vest at the
time of his arrest.

       On June 4, 2003, Howard was charged in district court with the offenses of
possession with intent to distribute marijuana, in violation of 18 U.S.C. § 841(a)(1);
attempted possession with intent to distribute marijuana, in violation of 18 U.S.C. §§
841(a)(1) and 846; and brandishing a firearm in relation to a drug trafficking crime,
in violation of 18 U.S.C. § 924(c)(1)(A). He went to trial on March 8, 2004, and
following two days of testimony, the jury returned guilty verdicts on all counts.
Howard was sentenced to concurrent terms of fifteen months of imprisonment on each

      2
       According to Smart’s testimony, Howard said to the caller, “What do you mean
I need to get out of here?” About the time of this telephone call, agents observed a
vehicle circling the Denny’s parking lot, and opined that the vehicle was conducting
counter-surveillance. The vehicle was never found.

                                         -3-
of the drug convictions, and a mandatory consecutive term of eighty-four months for
the gun crime, pursuant to 18 U.S.C. § 924(c)(1)(A)(ii). This appeal followed.

                                      ANALYSIS

       Howard attacks the sufficiency of the evidence on each count. In considering
the sufficiency of the evidence to support a conviction, we view the evidence in the
light most favorable to the government, granting it all reasonable inferences supported
by the evidence. United States v. Mack, 343 F.3d 929, 933 (8th Cir. 2003). We may
only reverse the district court’s denial of a defendant’s motion for acquittal if
reasonably minded jurors must have harbored a doubt regarding an essential element
of the charged offense. United States v. Espinosa, 300 F.3d 981, 983 (8th Cir. 2002).

       To convict Howard of possession of marijuana with intent to distribute, the
government was required to prove two elements: that Howard knowingly possessed
marijuana, and that he had the intent to distribute it. 21 U.S.C. § 841(a)(1); United
States v. Barrow, 287 F.3d 733, 736 (8th Cir. 2002). “Possession of drugs may be
demonstrated by evidence of either actual or constructive possession.” United States
v. Chauncey, 420 F.3d 864, 872 (8th Cir. 2005). Constructive possession “requires
knowledge of an object, the ability to control it, and the intent to do so.” United States
v. Lee, 356 F.3d 831, 837 (8th Cir. 2003).

        The evidence in support of Howard’s conviction for possession with intent to
distribute consisted of testimony from both Ricky Green and Michael Smart indicating
that they had come upon a large duffel bag filled with marijuana while performing
plumbing work in a crawlspace under Howard’s house. Although there was no direct
evidence personally linking Howard to the duffel bag, it was under his house, and he
admitted he regularly kept property in the locked crawlspace. Moreover, Smart
testified that Howard had called him seeking return of the money and marijuana Smart
had stolen from the bag. Thus, in our view, a jury could reasonably find Howard to

                                           -4-
be in constructive possession of the bag on or about December 6, 2002, the day Green
and Smart stole it.

       The government also presented expert testimony from Arkansas State Police
Officer Don Sanders, who stated that the amount of drugs involved–enough to fill five
one-gallon baggies–was more than a personal use amount and was consistent with
distribution. This officer further testified that items in the duffel bag, such as the
digital scale and the large amount of cash, and items Howard admitted he owned, such
as his gun and his bulletproof vest, were common tools of the drug trade. Thus, we
find no error in the jury’s determination that Howard possessed marijuana on or about
December 6, 2002, with the intent to distribute.

       Howard was also convicted of attempted possession of marijuana with the
intent to distribute. In order to sustain this conviction, there must be proof that
Howard intended to possess marijuana with the further intent to distribute it, and that
Howard took a substantial step toward that end. See United States v. Beltz, 385 F.3d
1158, 1162 (8th Cir. 2004) (explaining the elements of an attempted controlled
substance violation). Howard’s conviction on this charge is supported by the evidence
surrounding his December 10, 2002 endeavor to retrieve the contents of his duffel bag
from Smart during the reverse sting. Smart led Howard to believe that he would
return a portion of drugs and money to Howard. Howard brought a gun and wore a
bulletproof vest to that meeting. Thus, the jury’s determination that Howard
attempted to regain possession of marijuana with the intent to distribute it is not an
unreasonable one.

       Lastly, Howard attacks his conviction for brandishing a firearm in furtherance
of a drug crime, in violation of 18 U.S.C. § 924(c)(1)(A). The government asserts that
Howard was properly convicted of this offense because Howard pulled up his shirt
with the intent to show Smart his gun during Howard’s attempt to retrieve the contents
of the duffel bag. Howard responds that: (1) he was not guilty of the underlying drug

                                         -5-
offense and therefore cannot be guilty of brandishing a firearm in furtherance of it;
and (2) Smart was not a credible witness. His first contention is without merit, and
his second would require us to undertake a credibility determination, which is
typically a matter reserved for the factfinder. United States v. Shelton, 36 F.3d 52, 53
(8th Cir. 1994) (per curiam). Thus, we find no basis for reversal of this conviction.

                                   CONCLUSION

      To accept Howard’s appellate argument that the evidence was insufficient to
convict him of any of the charged offenses, this court would necessarily engage in
weighing and evaluating the credibility of the government’s witnesses vis-a-vis his
own testimony. This is typically beyond the scope of our review when considering
the denial of a motion for acquittal, and we thus affirm the district court.3
                        ______________________________




      3
        Neither Smart nor Green appear to have been charged with any crime resulting
from their theft of Howard’s property or the possession or sale of the marijuana.
Although at trial the Assistant United States Attorney intimated that neither had been
granted immunity from prosecution and may be later charged, nothing indicates that
either has been held to answer for their violations of the law.

                                          -6-